The opinion of the court was delivered by
Redfield, J.
The only question in the present case is, whether the bill of goods, of $37.75, purchased by the plaintiff in Portland for the defendant, and paid for and receipted at the time, and which was never charged in any account, unless the entry upon the bill presented before the auditor is so to be considered, can be treated as a portion of the plaintiff’s account at the commencement of the action.
We think it is very obvious that it cannot. It never became matter of account, and had been absolutely paid and discharged long before this suit was brought.
Judgment affirmed.